Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.22Q

 

SEVENTEENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This SEVENTEENTH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below.  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (CSG document #2501940) with an effective date of March 1, 2013 (the
“Agreement”) and now desire to amend the Agreement in accordance with the terms
and conditions set forth in this Amendment. If the terms and conditions set
forth in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control. Any terms in initial capital letters
or all capital letters used as a defined term but not defined in this Amendment
shall have the meaning set forth in the Agreement. Upon execution of this
Amendment by the Parties, any subsequent reference to the Agreement between the
Parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

CSG and Customer agree to the following:

 

1.

(a)Customer desires to utilize the services of CSG’s Professional Services Group
to design, develop, and implement a solution that will filter offensive language
that is added or updated in CSG’s Advanced Convergent Platform (ACP).

 

 

(b)

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A. Titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 9. titled “Offensive Language Filter Solution,”
as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

9. CSG Offensive Language Filter Solution (Note 1)

 

 

a)  Production Support and Maintenance Fee (Note 2) (Note 3)

*******

$********

b)  Application hosting (Note 4)

*******

$********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: Production Support will commence after the deployment of Offensive
Language Filter Solution to production. Production Support is limited to ******
(**) ***** *** *****. Additional fees will be charged for hours exceeding this
******* limit and will be set forth in a separate Statement of Work or Letter of
Authorization.

Note 3: The ******* Production Support and Maintenance fee cover post deployment
support, including answering functional questions and resolving Customer
reported concerns, CSG operating support and operating systems software
licensing.  CSG will be responsible for resolution of Offensive Language Filter
Solution defects. Future enhancement and changes to the solution will be set
forth in a mutually agreeable Statement of Work.  Future enhancements include,
but are not limited to, changing the solution to operate with systems other than
ACP®.  Production Support and Maintenance is intended to address production
issues only and does not include pre-release testing, or any changes to the
Offensive Language Filter Solution required by the use of new features,
functions, products, or substantive configuration changes.  The *******
Production Support and Maintenance fee also covers retention of the data for a
period not to exceed ***** (**) ****.  Data retention beyond ***** (**) **** is
subject to additional fees which will be quoted as requested by Customer.

Note 4:  The application hosting fees contemplate *** (*) *******. If volumes
require, additional ******* due to increased capacity or usage, determined in
CSG’s sole discretion, the Parties shall enter into a mutually agreed Statement
of Work and amendment to add the ******* and related fees.  In the event
Customer does not agree to the additional *******, Customer understands and
acknowledges the functionality may be impacted.  ******** **** ******** *******
are assumed to be required to handle the volume.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

2.

(a)Customer desires to utilize the services of CSG to add and support additional
named users for CSG Vantage® Reporting Dashboards on any existing and future CSG
Vantage® Reporting Dashboard application in use by the Customer.  The CSG
Vantage® Reporting Dashboard provides Customer with named user ID’s to be used
by the Customer to access the CSG Vantage® Reporting Dashboard applications that
have been developed and implemented by CSG under a mutually agreed upon
Statement of Work.

 

 

(b)

As of the Amendment Effective Date, Schedule F, Section IV. Ancillary Products
and Services, Subsection A. titled “Ancillary Services for Non-Rated Video and
Non-Rated High-Speed Data and Residential Voice Services,” is hereby amended to
add a new Subsection 10 titled “CSG Vantage® Reporting Dashboard End User
Licensing,” a new Subsection 11 titled “CSG Vantage® Reporting Dashboard Support
& Maintenance,” and a new Subsection 12 titled “CSG Vantage® Archives for
Reporting Dashboard” as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

10.  CSG Vantage®  Reporting Dashboard End User Licensing

 

 

a)CSG Vantage Reporting Dashboard Single Named User ID (*** ***** ******** ****
*** ****** ******* ********* *********) (Note 1) (Note 2)

*******

$*****

11.  CSG Vantage® Reporting Dashboard Support & Maintenance (Note 2) (Note 4)

 

 

Dashboard Complexity Tier

Number of Data Sources

Frequency

Fee

******

*** (*)

*******

$******

************

*** (*)

*******

$******

*******

***** (*) or more

*******

** *****

12.  CSG Vantage® Archives for Reporting Dashboard (Note 5)

 

 

a)Per ******** of data storage in CSG Vantage Archives for Reporting Dashboard

*******

$********

Note 1: Design, development and implementation services will be set forth in a
mutually agreeable Statement of Work (CSG#2503499).

Note 2: The monthly End User License fees for the initial **** (*) ***** *****
**’s for the CSG Dynamic Triggering Reporting Dashboard as well as the Support
and Maintenance fees are included in the CSG Dynamic Triggering Solution
Production Support and Maintenance Fee as defined in the Agreement.

Note 4: The Dashboard Complexity Tiers are defined per unique dashboard
implementation. The use of Customer or 3rd party data sources will need to be
mutually agreed upon on how they are loaded into a dashboard and considered
complex.  Dashboards can move through the tiers as additional requests are
developed.

Note 5: Standard retention period for CSG Vantage Archives is ***** (*)
*****.  Any change in the standard retention period shall be mutually agreed
upon between CSG and Customer and defined in the Agreement.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

3.

(a)Customer desires to utilize the services of CSG’s Professional Services Group
to design, develop, and implement a solution that will perform a custom edit to
automatically clear and disable entry of the technician number on rescheduled
jobs in Order Work Flow.

 

 

(b)

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A. Titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 13. titled “Clear and Disable Tech
Number-Rescheduled Jobs in Order Work Flow,” as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

13. Clear and Disable Tech Number-Rescheduled Jobs in Order Work Flow

(Note 1)

 

 

a)  Production Support and Maintenance Fee (Note 2) (Note 3)

******

$*********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: Production Support will commence after the deployment of the Clear and
Disable Tech Number Solution to production.  Production Support is limited to
*** ******* (***) ***** *** ****.  Additional fees will be charged for hours
exceeding this ****** limit and will be set forth in a separate Statement of
Work or Letter of Authorization

Note 3:  The ****** Production Support and Maintenance fee covers post
deployment support, including answering functional questions and resolving
Customer reported concerns, CSG operating support and operating systems software
licensing.  CSG will be responsible for resolution of solution defects.  Future
enhancement and changes to the solution will be set forth in a mutually
agreeable Statement of Work.  Future enhancements include, but are not limited
to, changing the solution to operate with systems other than ACSR®.  Production
Support and Maintenance is intended to address production issues only and does
not include pre-release testing, or any changes to the solution required by the
use of new features, functions, products, or substantive configuration changes.

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

4.

(a)Customer desires to utilize the services of CSG’s Professional Services Group
to design, develop, and implement a solution that will send a warning message to
Customer’s Account Executives that removing an equipment package may disable
equipment for the subscriber.

 

 

(b)

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A. Titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 14. titled “Disabled Equipment Warning,” as
follows:

 

Description of Item/Unit of Measure

Frequency

Fee

14. Disabled Equipment Warning (Note 1)

 

 

a)  Production Support and Maintenance Fee (Note 2) (Note 3)

******

$*********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

Note 2: Production Support will commence after the deployment of the Disabled
Equipment Warning Solution to production.  Production Support is limited to ***
******* ***** (***) ***** *** ****.  Additional fees will be charged for hours
exceeding this ****** limit and will be set forth in a separate Statement of
Work or Letter of Authorization

Note 3:  The ****** Production Support and Maintenance fee covers post
deployment support, including answering functional questions and resolving
Customer reported concerns, CSG operating support and operating systems software
licensing.  CSG will be responsible for resolution of solution defects.  Future
enhancement and changes to the solution will be set forth in a mutually
agreeable Statement of Work.  Future enhancements include, but are not limited
to, changing the solution to operate with systems other than ACSR®.  Production
Support and Maintenance is intended to address production issues only and does
not include pre-release testing, or any changes to the solution required by the
use of new features, functions, products, or substantive configuration changes.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Peter Kiriacoulacos

 

By:  /s/ Peter E. Kalan

 

Name: Peter Kiriacoulacos

 

Name:  Peter E. Kalan

 

Title:  Executive Vice President &Chief Procurement  

          Officer

 

Title:  Chief Executive Officer

 

Date:  7-21-15

 

Date:  7/16/15

 

 

 